TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 23, 2013



                                    NO. 03-13-00496-CV


                             Seton Family of Hospitals, Appellant

                                              v.

    Timothy C. Steele, Michael Steele, Sean Steele, and Kerry Steele Harris, Appellees




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
             VACATED AND REMANDED -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted appellant’s unopposed motion to dismiss appeal in the above

cause, and the Court having fully considered said motion is of the opinion that same should be

granted in part. IT IS THEREFORE ordered that said motion is granted in part; that the trial

court’s judgment is vacated and that the cause is remanded to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. It is FURTHER ordered that

each party shall pay the costs of the appeal incurred by that party and that this decision be

certified below for observance.